Birdsong, Judge.
The decision of this court in Stephens v. State, 152 Ga. App. 591 (263 SE2d 477), having been reversed by the Supreme Court on certiorari (Stephens v. State, 245 Ga. 835 (268 SE2d 330) (1980)), our decision is hereby vacated and the decision of the Supreme Court is made our own. In accordance therewith, the trial court erred in not crediting Stephens with the period of time Stephens spent in rehabilitative probation as a first offender when the trial court vacated the probation and imposed sentence for the originally charged crime of burglary which had resulted in the probationary status.

Judgment reversed.


Quillian, P. J., and Smith, J., concur.